EXHIBIT NO. 10.7

SECOND LIEN U.S. SECURITY AGREEMENT dated as of May 1, 2009 (this “Agreement”),
among SEAGATE TECHNOLOGY INTERNATIONAL, an exempted limited liability company
organized under the laws of the Cayman Islands (the “Issuer”), SEAGATE
TECHNOLOGY, an exempted limited liability company organized under the laws of
the Cayman Islands, as guarantor (the “Company”), the other Guarantors listed on
Schedule I hereto (each such Guarantor together with the Issuer and the Company,
the “Grantors” and each a “Grantor”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined below).

Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, the Company, the other Guarantors from time to time party thereto
(collectively, the “Guarantors” and, together with the Issuer, the “Notes
Parties”) and Wells Fargo Bank, National Association, as trustee (in such
capacity, the “Trustee”), pursuant to which the Issuer issued 10.00% Senior
Secured Second-Priority Notes due 2014 (collectively, the “Notes”), and (b) the
Intercreditor Agreement dated as of May 1, 2009 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Issuer, the Company, the other Guarantors named therein,
the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative agent
under the Senior Credit Facility (as defined in the Indenture).

As an inducement to the Initial Purchasers (as defined in the Indenture) to
purchase the Notes, the Grantors hereby agree with the Collateral Agent, for the
ratable benefit of the Secured Parties, to the execution and delivery of an
agreement in the form hereof.

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

ARTICLE I

Definitions

SECTION 1.01. Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Indenture. All terms defined in the Uniform Commercial
Code as in effect in the State of New York (“UCC”) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the UCC.



--------------------------------------------------------------------------------

SECTION 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts Receivable” shall mean all “Accounts” (as defined in the UCC) and all
right, title and interest in any returned goods, together with all rights,
titles, securities and guarantees with respect thereto, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement.

“Collateral” shall mean all (a) Accounts Receivable, (b) Chattel Paper,
(c) Deposit Accounts, (d) Documents, (e) Equipment, (f) General Intangibles,
(g) Instruments, (h) Inventory, (i) Investment Property, (j) cash, (k) all books
and records pertaining to the foregoing and (l) to the extent not otherwise
included, all Proceeds and products of any and all of the foregoing and all
collateral, security and guarantees given by any Person with respect to any of
the foregoing.

“Commodity Account” shall mean an account maintained by a Commodity Intermediary
in which a Commodity Contract is carried out for a Commodity Customer.

“Commodity Contract” shall mean a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

“Commodity Customer” shall mean a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

“Commodity Intermediary” shall mean (a) a Person who is registered as a futures
commission merchant under the federal commodities laws or (b) a Person who in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities laws.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any

 

2



--------------------------------------------------------------------------------

Grantor or that such Grantor otherwise has the right to license, or granting any
right to such Grantor under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule II.

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

“Entitlement Holder” shall mean a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary. If a Person acquires a Security Entitlement by virtue
of Section 8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

“Equipment” shall mean “Equipment” (as defined in the UCC) of any Grantor and
shall include all equipment, furniture and furnishings, and all tangible
personal property similar to any of the foregoing, including tools, parts and
supplies of every kind and description, and all improvements, accessions or
appurtenances thereto, that are now or hereafter owned by any Grantor. The term
Equipment shall also include Fixtures.

“Financial Asset” shall mean (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person, which is, or is of a type, dealt with in or traded on
financial markets, or that is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Securities Intermediary for another Person in a Securities Account if the
Securities Intermediary has expressly agreed with the other Person that the
property is to be treated as a Financial Asset under Article 8 of the UCC. As
the context requires, the term Financial Asset shall mean either the interest
itself or the means by which a Person’s claim to it is evidenced, including a
certificated or uncertificated Security, a certificate representing a Security
or a Security Entitlement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Issuer or the
Company, as the case may be.

“First Lien Security Agreement” shall mean the “U.S. Security Agreement” as
defined in a Senior Credit Facility that is a First Priority Obligation (as
defined in the Intercreditor Agreement).

“First Priority Obligations Payment Date” shall have the meaning set forth in
the Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

“First Priority Representative” shall mean JPMorgan Chase Bank, N.A., as
administrative agent under the Senior Credit Facility or any other
administrative agent under a Senior Credit Facility that is a First Priority
Obligation (as defined in the Intercreditor Agreement).

“Fixtures” shall mean all items of Equipment, whether now owned or hereafter
acquired, of any Grantor that become so related to particular real estate that
an interest in them arises under any real estate law applicable thereto.

“General Intangibles” shall mean all “General intangibles” (as defined in the
UCC) of any Grantor and shall include choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts Receivable) now owned or hereafter acquired by
any Grantor, including corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Agreements and other agreements), Intellectual Property,
Internet domain names, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts Receivable.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Indemnitee” has the meaning set forth in Section 7.06(b) hereof.

“Indenture Documents” shall mean, collectively, the Indenture, the Notes and the
Security Documents.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, rights under any Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other confidential or proprietary data or
information, software and databases.

“Inventory” shall mean “Inventory” (as defined in the UCC) of any Grantor and
shall include all goods of any Grantor, whether now owned or hereafter acquired,
held for sale or lease, or furnished or to be furnished by any Grantor under
contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now owned or hereafter acquired
by any Grantor.

 

4



--------------------------------------------------------------------------------

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense of intellectual and similar property of any Grantor
of every kind and nature now owned or hereafter acquired by any Grantor to which
any Grantor is a party, including those listed on Schedule III. Notwithstanding
the foregoing, the term “License” shall not include (a) any license or
sublicense of intellectual property under which the licensor is a Person other
than the Company or any of its Subsidiaries if (i) such license or sublicense of
intellectual property is held by a Grantor on the date hereof and is listed on
Schedule VI or (ii) such license or sublicense of intellectual property is
acquired by a Grantor after the date hereof, to the extent that such license or
sublicense prohibits the granting of a security interest over such license or
sublicense or over the intellectual property that is the subject of such license
or sublicense to the Collateral Agent for the benefit of the Secured Parties,
provided that, in the case of clause (ii), such Grantor and the Company have
used commercially reasonable efforts to prevent the inclusion of such
restrictions in the relevant license or sublicense and (b) any license or
sublicense of intellectual property to the extent that any applicable law of any
Governmental Authority prohibits the granting of a security interest over such
license or sublicense or over the intellectual property that is the subject of
such license or sublicense to the Collateral Agent for the benefit of the
Secured Parties, provided, further, in the case of clauses (a)(ii) and (b), that
the exclusion of any license or sublicense from the definition of the term
License pursuant to this sentence shall not, individually or in the aggregate,
result in a Material Adverse Effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, properties or financial condition of the Company
and its Subsidiaries, taken as a whole, (b) the ability of the Company and the
Issuer to perform their obligations under the Indenture Documents or (c) any
material rights of or benefits available to the Noteholders under the Indenture
Documents.

“Mortgaged Property” shall mean, initially, each parcel of real property and the
improvements thereto owned by the Issuer or any Guarantor and includes each
other parcel of real property and improvements thereto with respect to which a
mortgage or deed of trust is granted pursuant to Section 4.18(a) or
Section 11.01(b) of the Indenture.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention under a
Patent, now or hereafter owned by any Grantor or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to make, use or sell
any invention under a Patent, now or hereafter owned by any third party, and all
rights of any Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations,

 

5



--------------------------------------------------------------------------------

recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule IV and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Agent” shall mean (i) prior to the First Priority Obligations
Payment Date, the First Priority Representative (including, with respect to any
Collateral delivered or held by the Perfection Agent hereunder, for the benefit
of the Secured Parties pursuant to Section 2.3(b) of the Intercreditor
Agreement) and (ii) thereafter, the Collateral Agent.

“Perfection Schedule” shall mean a schedule substantially in the form of Annex 1
hereto, completed and supplemented with the schedules and attachments
contemplated thereby.

“Proceeds” shall mean “proceeds” (as defined in the UCC) of any Grantor and
shall include any consideration received from the sale, exchange, license, lease
or other disposition of any asset or property that constitutes Collateral, any
value received as a consequence of the possession of any Collateral and any
payment received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
First Priority Representative pursuant to Section 6.01 of the First Lien
Security Agreement or the Collateral Agent pursuant to Section 6.01 hereof,
(b) any claim of any Grantor against any third party for (and the right to sue
and recover for and the rights to damages or profits due or accrued arising out
of or in connection with) (i) past, present or future infringement of any Patent
now or hereafter owned by any Grantor, or licensed under a Patent License,
(ii) past, present or future infringement or dilution of any Trademark now or
hereafter owned by any Grantor or licensed under a Trademark License or injury
to the goodwill associated with or symbolized by any Trademark now or hereafter
owned by any Grantor, (iii) past, present or future breach of any License and
(iv) past, present or future infringement of any Copyright now or hereafter
owned by any Grantor or licensed under a Copyright License and (c) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, agents, trustees and
advisors of such Person and such Person’s Affiliates.

“Second Lien U.S. Pledge Agreement” shall mean the Second Lien U.S. Pledge
Agreement dated as of the date hereof among the Company, the other Guarantors
party thereto and the Collateral Agent.

“Secured Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding,

 

6



--------------------------------------------------------------------------------

regardless of whether allowed or allowable in such proceeding) on the Notes,
when and as due, whether at maturity, by acceleration, upon redemption, upon
mandatory repayment or repurchase pursuant to a mandatory offer to purchase or
otherwise, and (ii) all other monetary obligations, including penalties,
reimbursements, fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantor, the Issuer or the other Notes
Parties to the Secured Parties under the Indenture, this Agreement and the other
Indenture Documents, and (b) the due and punctual performance of all agreements,
obligations and liabilities of each Grantor under or pursuant to the Indenture,
this Agreement and the other Indenture Documents.

“Secured Parties” shall mean, collectively, the Collateral Agent, the Trustee
and the Noteholders, the beneficiaries of each indemnification obligation
undertaken by any Notes Party under any Indenture Document and the successors
and assigns of each of the foregoing, in each case, to which any Secured
Obligations are owed.

“Securities” shall mean any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer that (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (c)(i) are, or are of a type, dealt
with or traded on securities exchanges or securities markets or (ii) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the UCC.

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

“Securities Intermediary” shall mean (a) a clearing corporation or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

“Security Documents” shall mean the Security Agreements and any other agreement,
document or instrument executed and delivered pursuant to Section 4.18 or
Section 11.01 of the Indenture or any Security Agreement, as the same may be
amended, restated or otherwise modified from time to time.

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

 

7



--------------------------------------------------------------------------------

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Subsidiary of the Company shall be a Swap Agreement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule V and (b) all goodwill associated therewith or
symbolized thereby.

“U.S. Grantors” shall mean any Grantors that are organized under the laws of the
United States of America or any State thereof or the District of Columbia.

“U.S. Guarantor” shall mean any Guarantors that are organized under the laws of
the United States of America or any State thereof or the District of Columbia.

“U.S. Notes Party” shall mean any Notes Parties that are organized under the
laws of the United States of America or any State thereof or the District of
Columbia.

“U.S. Subsidiary” shall mean any Subsidiary of the Company that is organized
under the laws of the United States of America or any State thereof or the
District of Columbia.

SECTION 1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Indenture shall be applicable to this Agreement.

ARTICLE II

Security Interest

SECTION 2.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby
bargains,

 

8



--------------------------------------------------------------------------------

sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”). Without limiting the foregoing, the
Collateral Agent is hereby authorized, but not required, at any time and from
time to time to file one or more financing statements (including fixture
filings), continuation statements, filings with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantors, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

SECTION 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

SECTION 2.03. Exceptions from the Security Interest. Notwithstanding anything in
this Agreement or any other Indenture Document to the contrary, no security
interest shall be granted in any Collateral hereunder, if (a) granting such a
security interest would (i) violate the law of the jurisdiction in which such
Collateral is located or the law of the jurisdiction where the Person owning
such asset or property is organized, (ii) violate the terms of any material
contract binding on the Issuer, the Company or any other Guarantors (but only to
the extent that the restrictions in all such contracts, taken as a whole, do not
materially limit the Collateral that would otherwise be pledged pursuant to the
Collateral Requirement to secure the Secured Obligations) or (iii) result in a
material adverse tax consequence to the Guarantor granting such security
interest (as determined reasonably by the Board of Directors) or (b) if the cost
to the Company, the Issuer or any Grantor of granting and perfecting such
security interest would be excessive in view of the related benefits to be
received by the Secured Parties (as determined reasonably by the Board of
Directors); provided, however, that, notwithstanding clauses (a) and (b) of this
paragraph, the Notes Parties shall grant a security interest in such Collateral
and execute such documentation and take such actions required to perfect any
such security interest, as the case may be, (I) to the extent that the Notes
Parties grant such security interests or execute such documentation or take any
such other action for perfection thereof for the benefit of the First Priority
Representative under the Senior Credit Facility and (II) in accordance with the
provisions of Section 11.01(g) of the Indenture.

 

9



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the other Secured Parties that:

SECTION 3.01. Title and Authority. Each Grantor has good title to all Collateral
material to its business and with respect to which it has purported to grant a
Security Interest hereunder except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such Collateral for its intended purposes subject to Permitted
Encumbrances, and has full power and authority to grant to the Collateral Agent
the Security Interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained.

SECTION 3.02. Filings. The Perfection Schedule has been duly prepared, completed
and executed and the information set forth therein includes the exact legal name
of each Grantor and otherwise is correct and complete in all material respects.
UCC financing statements (including the fixture filings listed on Schedule VII)
or other appropriate filings, recordings or registrations containing a
description of the Collateral as “all assets” or “all personal property” have
been delivered to the Collateral Agent for filing in each governmental,
municipal or other office specified in Schedule 6 to the Perfection Schedule,
which are all the filings, recordings and registrations (other than filings
necessary to perfect a security interest in Fixtures and filings, if any,
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

SECTION 3.03. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Secured Obligations, (b) subject to the filings
described in Section 3.02 above, a perfected security interest in all Collateral
in which a security interest may be perfected by filing (except Fixtures related
to any piece of real estate that is neither (i) a Mortgaged Property nor
(ii) subject to a fixture filing listed on Schedule VII), recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC or other analogous applicable law in such jurisdictions and (c) a
security interest that shall be perfected in all Collateral in which a security
interest may be perfected upon the receipt and proper recording of this
Agreement (or a short-form supplement to this Agreement as contemplated by
Section 4.13(i)) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. §261 or 15 U.S.C. §1060
or the one month period (commencing as of the date hereof) pursuant to 17 U.S.C.
§205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction in the United States (or any political subdivision
thereof) and

 

10



--------------------------------------------------------------------------------

its territories and possessions. The Security Interest is and shall be prior to
any other Lien on any of the Collateral, other than (i) First-Priority Liens and
(ii) Liens permitted pursuant to Sections 4.08 or 4.20 of the Indenture.

SECTION 3.04. Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for First-Priority Liens and Liens permitted
pursuant to Sections 4.08 or 4.20 of the Indenture. No Grantor has filed or
consented to the filing of (a) any financing statement or analogous document
under the UCC or any other applicable laws covering any Collateral, (b) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (c) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for First-Priority Liens and Liens permitted pursuant to Sections 4.08 or
4.20 of the Indenture.

ARTICLE IV

Covenants

SECTION 4.01. Records. Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any material part of the Collateral.

SECTION 4.02. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all commercially reasonable actions necessary to defend
title to the Collateral against all Persons and to defend the Security Interest
of the Collateral Agent in the Collateral and the priority thereof against any
Lien except the First-Priority Liens and Liens permitted pursuant to Sections
4.08 or 4.20 of the Indenture.

SECTION 4.03. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as may be reasonably
necessary to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note or other
instrument not already pledged to the Collateral Agent and delivered to the
Perfection Agent hereunder, such note or instrument shall be promptly pledged to
the Collateral Agent and delivered to the Perfection Agent, duly endorsed in a
manner reasonably satisfactory to the Perfection Agent.

 

11



--------------------------------------------------------------------------------

SECTION 4.04. Inspection and Verification. At any time the Senior Credit
Facility is not a Minimum Size Credit Facility, the Collateral Agent and such
Persons as the Collateral Agent may reasonably designate shall have the right,
subject to such party entering into a reasonable and customary confidentiality
agreement with the Issuer and the Company, to inspect the Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises upon which any of the Collateral is located, at reasonable times
and intervals during normal business hours upon reasonable advance notice to the
respective Grantor and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of the Collateral. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party subject to the
execution of appropriate confidentiality undertakings reasonably satisfactory to
the Company.

SECTION 4.05. Taxes; Encumbrances. At any time the Senior Credit Facility is not
a Minimum Size Credit Facility, at its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Sections 4.08 or 4.20 of the Indenture, and may pay for
the maintenance and preservation of the Collateral, in each case to the extent
any Grantor fails to do so as required by the Indenture or this Agreement, and
each Grantor jointly and severally agrees to reimburse the Collateral Agent on
demand for any payment made or any expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 4.05 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Indenture
Documents.

SECTION 4.06. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
Person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent to the extent
permitted by any contracts or arrangements to which such property is subject.
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

SECTION 4.07. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, unless such
Grantor’s failure to observe or perform any such condition or obligation would
not result in a Material Adverse Effect.

SECTION 4.08. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an assignment, pledge or hypothecation of the Collateral or
shall grant any other Lien in respect of the Collateral, in either case except
for First-

 

12



--------------------------------------------------------------------------------

Priority Liens and Liens permitted pursuant to Sections 4.08 or 4.20 of the
Indenture. None of the Grantors shall make or permit to be made any transfer of
the Collateral and each Grantor shall remain at all times in possession of the
Collateral owned by it, except that (a) Inventory may be sold in the ordinary
course of business and (b) unless and until the Perfection Agent shall notify
the Grantors that an Event of Default shall have occurred and be continuing and
that during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Collateral (which notice may be
given by telephone if promptly confirmed in writing), the Grantors may use and
dispose of the Collateral in any manner not inconsistent with the provisions of
this Agreement, the Indenture or any other Indenture Document. Without limiting
the generality of the foregoing, each Grantor agrees that it shall not permit
any material portion of the Inventory to be in the possession or control of any
warehouseman, bailee, agent or processor at any time unless within 45 days of
the later of the date hereof and the date on which such warehouseman, bailee,
agent or processor first acquires possession or control of such Inventory, such
warehouseman, bailee, agent or processor shall have been notified of the
Security Interest.

SECTION 4.09. Limitation on Modification of Accounts. None of the Grantors will,
without the Perfection Agent’s prior written consent, grant any extension of the
time of payment of any of the Accounts Receivable, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any material credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with its current practices.

SECTION 4.10. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 4.05 of the Indenture after
giving effect to Section 4.20 of the Indenture. Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, subject to the provisions of the Intercreditor Agreement, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Trustee or the
Noteholders deem advisable and so direct the Collateral Agent. All sums
disbursed by the Collateral Agent in connection with this Section 4.10,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

 

13



--------------------------------------------------------------------------------

SECTION 4.11. Legend. If any Accounts Receivable of any Grantor are evidenced by
Chattel Paper, such Grantor shall legend, in form and manner satisfactory to the
Collateral Agent, such Accounts Receivable and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such Accounts Receivable have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

SECTION 4.12. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Collateral:

(a) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall promptly (and, in the case of any Deposit
Account that is maintained by any Grantor as of the Issue Date, no later than
the date that is 15 days after the Issue Date or (x) if the Senior Credit
Facility is at the time a Minimum Size Credit Facility, such longer period as
the First Priority Representative may permit pursuant to the First Lien Security
Agreement or (y) if the Senior Credit Facility is not a Minimum Size Credit
Facility, such longer period as the Collateral Agent may permit in its sole
discretion, provided that if such extension is granted it shall be for a period
of not less than 30 days) after the Issue Date either (i) cause the depositary
bank to agree to comply with instructions from the Perfection Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
Person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Perfection Agent to become the customer of the
depositary bank with respect to such Deposit Account, with the Grantor being
permitted, only with the consent of the Perfection Agent, to exercise rights to
withdraw funds from such Deposit Account. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from any Grantor unless an Event of Default has
occurred and is continuing or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to (A) Deposit Accounts
used exclusively for payroll, payroll taxes and other employee wage and benefit
programs and (B) Deposit Accounts used as cash collateral accounts supporting
obligations under letters of credit, letters of guarantee, Swap Agreements and
similar obligations of the Company and its Subsidiaries, to the extent that the
Liens in respect of such cash collateral accounts are permitted by Sections 4.08
or 4.20 of the Indenture.

(b) Investment Property. Except to the extent otherwise provided in the Second
Lien U.S. Pledge Agreement, if any Grantor shall at any time hold or acquire any
certificated securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Perfection Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Perfection Agent may from
time to time specify. If any securities now or hereafter acquired by any Grantor
are uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Collateral Agent
thereof and, at the Perfection Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral

 

14



--------------------------------------------------------------------------------

Agent, either (i) cause the issuer to agree to comply with instructions from the
Perfection Agent as to such securities, without further consent of any Grantor
or such nominee, or (ii) arrange for the Perfection Agent to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or Commodity Intermediary, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Perfection Agent’s request and option
(and, in the case of any such Investment Property so held by any Grantor as of
the Issue Date, no later than the date that is 15 days after the Issue Date (or
(x) if the Senior Credit Facility is at such time a Minimum Size Credit
Facility, such longer period as the First Priority Representative may permit
pursuant to the First Lien Security Agreement or (y) if the Senior Credit
Facility is not a Minimum Size Credit Facility, such longer period as the
Collateral Agent may permit in its sole discretion, provided that if such
extension is granted it shall be for a period of not less than 30 days)),
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause such Securities Intermediary or Commodity
Intermediary, as the case may be, to agree to comply with entitlement orders or
other instructions from the Perfection Agent to such Securities Intermediary as
to such Security Entitlements or to apply any value distributed on account of
any Commodity Contract as directed by the Perfection Agent to such Commodity
Intermediary, as the case may be, in each case without further consent of any
Grantor, such nominee, or any other Person, or (ii) in the case of Financial
Assets or other Investment Property held through a Securities Intermediary,
arrange for the Perfection Agent to become the entitlement holder with respect
to such Investment Property, with the Grantor being permitted, only with the
consent of the Perfection Agent, to exercise rights to withdraw or otherwise
deal with such Investment Property. The Collateral Agent agrees with each of the
Grantors that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, Securities Intermediary or
Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur.

SECTION 4.13. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will use commercially reasonable
efforts to ensure that its licensees will not, take or fail to take any action
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or prematurely (after any steps to renew or extend such
Grantor’s rights therein that (i) are available to such Grantor pursuant to 15
U.S.C. Section 155, 155A and 156 or (ii) become available to such Grantor as a
result of a Change in Law, have been taken) dedicated to the public, and agrees
that it shall continue to mark any products covered by a material Patent with
the relevant patent number as necessary and sufficient to establish and preserve
its rights to the fullest extent (as they exist on the latter of the date hereof
or the date on which such Patent is acquired) under applicable patent laws
pursuant to which each such Patent is issued.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such

 

15



--------------------------------------------------------------------------------

Trademark in full force free from any meritorious claim of abandonment or
invalidity for non-use the adverse determination of which could result in a
Material Adverse Effect, (ii) maintain the quality of products and services
offered under such Trademark sufficient to preclude any findings by any
Governmental Authority of abandonment, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law pursuant to which
each such Trademark is registered and (iv) not knowingly use or knowingly permit
its licensees or sublicensees to use such Trademark in violation of any third
party rights.

(c) Each Grantor (either itself or through licensees) will, for each work
covered by a material Copyright that it continues to publish, reproduce,
display, adopt or distribute, provide appropriate copyright notice as necessary
and sufficient to establish and preserve its maximum rights under applicable
copyright laws pursuant to which each such Copyright is issued.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of
any proceeding, or any materially adverse determination or development, in or by
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register, or to keep and
maintain the same.

(e) Each Grantor will deliver to the Collateral Agent a written supplement to
the Schedules hereto showing any additional Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses acquired by such
Grantor after the date hereof, all to the extent and in the form necessary for
filing in reasonable detail, which supplements shall be delivered (x) with
respect to Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks
and Trademark Licenses that are registered in the U.S., not later than 30 days
after the end of each fiscal quarter of the Company beginning with the fiscal
quarter ended July 3, 2009, and (y) with respect to all other Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses,
not later than 30 days after the end of each fiscal quarter of the Company ended
on or about July 3 and January 1 of each fiscal year, beginning with the fiscal
quarter ended July 3, 2009; provided, however, that such written supplement need
not reflect any License granting any right to any third party under any
Copyright, Patent or Trademark now or hereafter owned by any Grantor or that
such Grantor otherwise has the right to license. Each Grantor shall execute and
deliver to the Collateral Agent, and have recorded, any and all agreements,
instruments, documents and papers, (i) if the Senior Credit Facility is at such
time a Minimum Size Credit Facility, if requested to do so with respect to the
First Priority Lien Obligations by the First Priority Representative pursuant to
Section 4.13 of the First Lien Security Agreement and (ii) if the Senior Credit
Facility is not a Minimum Size Credit Facility, as may be reasonably necessary,
to evidence and perfect the Collateral Agent’s security interest in such Patent,
Trademark or Copyright, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

 

16



--------------------------------------------------------------------------------

(f) Each Grantor will exercise its reasonable business judgment as to all
necessary steps that are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any comparable office or agency in any political subdivision of the United
States or in any other country or any political subdivision thereof, to maintain
and pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including, when
applicable, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

(g) In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with the Grantor’s reasonable good
business judgment, promptly sue to recover any and all damages and take such
other actions as are appropriate under the circumstances to protect such
Collateral.

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals from the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Perfection Agent or its designee, except to the extent that
the Perfection Agent shall determine that any such assignment would result in
the permanent destruction of the value or validity of such License or the
Intellectual Property that is the subject of such License; provided, however,
that nothing in this sentence shall be construed as requiring or obligating the
Collateral Agent or any Secured Party to make any such determination, and no
action taken or permitted to be taken by the Collateral Agent or any Secured
Party with respect to such determination shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Collateral Agent or any Secured Party.

(i) Each Grantor shall ensure that fully executed security agreements in the
form hereof (or short-form supplements to this Agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all Collateral consisting of Intellectual Property, to the extent and in the
form necessary for filing, shall have been received within three months after
the execution of this Agreement with respect to United States Patents and United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and within one month after the execution
of this Agreement with respect to United States registered Copyrights by the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15

 

17



--------------------------------------------------------------------------------

U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and otherwise as may be required pursuant to the laws of any other necessary
jurisdiction in the United States (or any political subdivision thereof) and its
territories and possessions, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Collateral
consisting of Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, or in
any other necessary jurisdiction, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction (other than such actions as are necessary to perfect the Security
Interest with respect to any Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

ARTICLE V

Power of Attorney

SECTION 5.01. [Intentionally Omitted]

SECTION 5.02. Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, and in such capacity the Collateral Agent shall have the
right, subject to the Intercreditor Agreement, with power of substitution for
each Grantor and in each Grantor’s name or otherwise, for the use and benefit of
the Collateral Agent and the Secured Parties, if an Event of Default shall have
occurred and be continuing (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent or any
Secured Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and

 

18



--------------------------------------------------------------------------------

no action taken or omitted to be taken by the Collateral Agent or any Secured
Party with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of any Grantor or to any claim or
action against the Collateral Agent or any Secured Party. The Collateral Agent
shall give prior or simultaneous notice to the Issuer of its intent to begin
taking actions under this Section 5.02; provided, however, that any failure to
give such notice shall in no way affect the Collateral Agent’s right, power or
authority to take such actions. It is understood and agreed that the appointment
of the Collateral Agent as the agent and attorney-in-fact of the Grantors for
the purposes set forth above is coupled with an interest and is irrevocable. The
provisions of this Section shall in no event relieve any Grantor of any of its
obligations hereunder or under any other Indenture Document with respect to the
Collateral or any part thereof or impose any obligation on the Collateral Agent
or any Secured Party to proceed in any particular manner with respect to the
Collateral or any part thereof, or in any way limit the exercise by the
Collateral Agent or any Secured Party of any other or further right that it may
have on the date of this Agreement or hereafter, whether hereunder, under this
Agreement or the Indenture, by law or otherwise.

ARTICLE VI

Remedies

SECTION 6.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees, subject to the
Intercreditor Agreement, to deliver each item of Collateral to the Collateral
Agent on demand, and it is agreed that the Collateral Agent shall have the
right, subject to the Intercreditor Agreement, to take any of or all the
following actions at the same or different times: (a) with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine,
except to the extent such assignment, transfer, conveyance or grant of a license
or sublicense would result in the permanent destruction of the validity or value
of the Intellectual Property that is the subject of such license and (b) with or
without legal process and with or without prior demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral and, generally, to exercise any and all
rights afforded to a secured party under the UCC or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the Intercreditor Agreement
and the mandatory requirements of applicable law, to sell or otherwise dispose
of all or any part of the Collateral, at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for

 

19



--------------------------------------------------------------------------------

investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal that such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted. Except as provided below, the Collateral Agent shall give prior or
simultaneous notice to the Issuer of its intent to begin taking actions under
this Section 6.01; provided, however, that any failure to give such notice shall
in no way affect the Collateral Agent’s right, power or authority to take such
actions.

The Collateral Agent shall give the Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section 6.01, any Secured Party may
bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any Obligation then due and payable to such Secured
Party from any Grantor as a credit against the purchase price, and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Grantor therefor, except
that any remaining proceeds thereof shall be delivered to the Grantors to the
extent required by Section 6.02. For purposes hereof, subject, in each case, to
the Intercreditor Agreement, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof; the Collateral Agent
shall be free to carry out such sale pursuant to such

 

20



--------------------------------------------------------------------------------

agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full in cash. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

SECTION 6.02. Application of Proceeds of Sale. Subject to the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of the Collateral, as well as any Collateral consisting of cash, as
follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
(in its capacity as such hereunder or under any other Indenture Document) in
connection with such collection or sale or otherwise in connection with this
Agreement or any of the Secured Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent hereunder or under any other Indenture
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Indenture Document; and

SECOND, in the order set forth in Section 6.10 of the Indenture.

The Collateral Agent shall have, subject to the Intercreditor Agreement,
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement. Upon any sale of the Collateral
by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 6.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this Article
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sub-license any of the
Collateral consisting of Intellectual Property (and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection therewith) now owned or hereafter acquired by such Grantor,
except to the extent that the granting of such license would (i) result in the
permanent destruction of the validity or value of such Intellectual Property or
(ii) violate the terms of any licensing agreements relating to such Intellectual

 

21



--------------------------------------------------------------------------------

Property existing on the later of the date hereof and the date on which such
Intellectual Property is acquired by a Grantor, provided that such Grantor and
the Company have each used commercially reasonable efforts to remove or prevent
the inclusion of such restrictions from the relevant license or sublicense, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent shall be exercised, at
the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default, provided that any license, sub-license or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 12.03 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it at its address or telecopy number set forth on
Schedule I, with a copy to the Issuer.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Indenture Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Indenture, any other Indenture Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Indenture Document shall be considered to have been
relied upon by the Collateral Agent and the other Secured Parties and shall
survive the execution and delivery of this Agreement and the Indenture,
regardless of any investigation made by the Secured Parties or on their behalf,
and notwithstanding that any Secured Party may have had notice or knowledge of
any Default, and shall continue in full force and effect until this Agreement
shall terminate.

 

22



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Indenture. This Agreement shall
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor jointly and severally agrees to pay upon demand to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
that the Collateral Agent may incur in connection with (i) the administration of
this Agreement, (ii) the custody or preservation of, or the sale of, collection
from or other realization upon, any of the Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Collateral Agent hereunder
or (iv) the failure of any Grantor to perform or observe any of the provisions
hereof applicable to it.

(b) Without limitation of its indemnification obligations under the other
Indenture Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent, the Trustee, the Noteholders and their Related Parties (each
such Person being called an “Indemnitees”) against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Indenture Document,
the consummation of

 

23



--------------------------------------------------------------------------------

the transactions contemplated hereby, the repayment of any of the Notes, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Indenture Document, or any investigation made by or on behalf of the
Collateral Agent or any Noteholder. All amounts due under this Section 7.06
shall be payable on written demand therefor and shall bear interest at the rate
per annum publicly announced by the Collateral Agent as its prime rate in effect
at its principal office on the date such written demand is made.

SECTION 7.07. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Indenture Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or any other Indenture Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Grantor in any case
shall entitle such Grantor or any other Grantor to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification relates, subject to any consent required in
accordance with Article 9 of the Indenture.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER INDENTURE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

 

24



--------------------------------------------------------------------------------

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Indenture Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Indenture Documents and any separate letter agreements with respect to fees
payable to the Collateral Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile or Adobe
.pdf transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.12. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Indenture
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Indenture Document shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Indenture Document against any Grantor
or its properties in the courts of any jurisdiction.

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to

 

25



--------------------------------------------------------------------------------

this Agreement or any other Indenture Document in any court referred to in
paragraph (a) of this Section 7.13. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Grantor, other than the U.S. Grantors, hereby
appoints Seagate Technology (US) Holdings, Inc. as its agent for service of
process in the United States, and Seagate Technology (US) Holdings, Inc. hereby
accepts such appointment.

SECTION 7.14. Termination. (a) This Agreement and the Security Interest shall
terminate when all the Secured Obligations have been paid in full in cash.

(b) The security interest granted hereby in any Collateral shall be
automatically released as provided for, and only to the extent required by,
Section 11.04 of the Indenture.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 7.14, the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.14 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 7.15. Additional Grantors. Pursuant to Article 11 of the Indenture and
the Collateral Requirement, (a) each Subsidiary of the Company that is formed or
acquired after the Issue Date that is (or is required to become pursuant to the
Indenture) a U.S. Guarantor and (b) each other Notes Party that is formed or
acquired after the Issue Date that owns property that would constitute
Collateral if such Notes Party were a party hereto, in each case is required to
enter into this Agreement as a Grantor upon becoming a Guarantor. Upon execution
and delivery by the Collateral Agent and a Guarantor of an instrument in the
form of Annex 2 hereto, such Guarantor shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 7.16. The Collateral Agent; Limitation on Duty of Collateral Agent in
Respect of Collateral. (a) It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in the
Indenture. The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in Articles 7 and 11 of the Indenture. The Collateral Agent
will be subject to such directions as may be given to it by the Noteholders or
the Trustee from time to time (as required or permitted by the Indenture).

 

26



--------------------------------------------------------------------------------

Except as directed by the Noteholders or the Trustee as required or permitted by
the Indenture or as required or permitted by the Security Documents, the
Collateral Agent will not be obligated (i) to act upon directions purported to
be delivered to it by any other Person, (ii) to foreclose upon or otherwise
enforce any Security Interest, or (iii) to give any consents, make any
determination, exercise its discretion or take any other action whatsoever with
regard to any or all of the Security Interest, the Security Documents, or the
Collateral. No provision of this Agreement will require the Collateral Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of its duties hereunder, or in the exercise of its rights or powers,
unless it receives from the Noteholders indemnity satisfactory to it against any
loss, liability or expense.

(b) In acting as Collateral Agent, the Collateral Agent may rely upon and
enforce for its own benefit each and all of the rights, powers, immunities,
indemnities and benefits of the Trustee under Articles 7 and 11 of the
Indenture, each of which shall also be deemed to be for the benefit of the
Collateral Agent.

SECTION 7.17. Intercreditor Agreement. The Liens created by this Agreement on
the property described herein are junior and subordinate to the Liens on such
property created by any similar instrument now or hereafter granted to any First
Priority Representative, in such property, in accordance with the provisions of
the Intercreditor Agreement. Notwithstanding anything to the contrary, the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Executed as a deed by: SEAGATE TECHNOLOGY INTERNATIONAL By  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel Witness  

/s/    Demetrios N. Mavrikis

Name:   Demetrios N. Mavrikis Title:   Executive Assistant

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

Executed as a deed by: SEAGATE TECHNOLOGY By  

/s/    Stephen J. Luczo

Name:   Stephen J. Luczo Title:   President, Chief Executive Officer and
Chairman of the Board Witness  

/s/    Georgia Brint

Name:   Georgia Brint Title:   Executive Assistant

Signature Page to Second Lien U.S. Security Agreement

 



--------------------------------------------------------------------------------

Executed as a deed by:

SEAGATE TECHNOLOGY HDD HOLDINGS

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

Witness:  

/s/    Demetrios N. Mavrikis

Name:   Demetrios N. Mavrikis Title:   Executive Assistant

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (US)

HOLDINGS, INC.

by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

MAXTOR CORPORATION by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Corporate Secretary, General Counsel and
Senior Vice President

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY LLC by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

I365 INC. by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Assistant Secretary

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent by  

/s/    Maddy Hall

Name:   Maddy Hall Title:   Vice President

Signature Page to Second Lien U.S. Security Agreement



--------------------------------------------------------------------------------

Schedule I to the

Second Lien U.S. Security Agreement

GRANTORS

 

Grantor

    

Address

Seagate Technology (US) Holdings, Inc.     

920 Disc Drive

Scotts Valley, CA 95066

Maxtor Corporation     

920 Disc Drive

Scotts Valley, CA 95066

i365 Inc.     

3101 Jay Street, Suite 110, Santa Clara,

CA 95054

Seagate Technology LLC     

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology     

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology HDD Holdings     

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology International     

920 Disc Drive

Scotts Valley, CA 95066



--------------------------------------------------------------------------------

Schedule II to the

Second Lien U.S. Security Agreement

COPYRIGHTS



--------------------------------------------------------------------------------

Schedule III to the

Second Lien U.S. Security Agreement

LICENSES



--------------------------------------------------------------------------------

Schedule IV to the

Second Lien U.S. Security Agreement

PATENTS



--------------------------------------------------------------------------------

Schedule V to the

Second Lien U.S. Security Agreement

TRADEMARKS



--------------------------------------------------------------------------------

Schedule VI to the

Second Lien U.S. Security Agreement

EXCLUDED LICENSES



--------------------------------------------------------------------------------

Schedule VIII to the

Second Lien U.S. Security Agreement

FIXTURE FILINGS

 

DEBTOR

   JURISDICTION



--------------------------------------------------------------------------------

Annex 1 to the

Second Lien U.S. Security Agreement

PERFECTION SCHEDULE

Reference is made to the Indenture dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Seagate Technology International, an exempted limited liability company
organized under the laws of the Cayman Islands (the “Issuer”), Seagate
Technology, an exempted limited liability company organized under the laws of
the Cayman Islands (the “Company”), as guarantor, the other Guarantors from time
to time party thereto (collectively, the “Guarantors”) and Wells Fargo Bank,
National Association, as trustee (in such capacity, the “Trustee”). “Grantor”
means the Issuer or any Guarantor that is required to execute the Second Lien
U.S. Security Agreement dated as of May 1, 2009 (the “Second Lien U.S. Security
Agreement”) among the Issuer, the Company and the other Guarantors party thereto
and Wells Fargo Bank, National Association, as collateral agent (in such
capacity, the “Collateral Agent”) or any other Security Agreement pursuant to
the Collateral Requirement. Capitalized terms used but not defined herein have
the meanings assigned in the Indenture, the Second Lien U.S. Security Agreement
or the Second Lien U.S. Pledge Agreement referred to therein, as applicable.

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of incorporation or formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the legal
name, Organizational Identification Number (if any), the Federal Taxpayer
Identification Number and the jurisdiction of formation of each acquiree or
constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor: [only necessary for filing in North Dakota and South Dakota.]

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:



--------------------------------------------------------------------------------

Grantor   Mailing Address   County   State

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 

Grantor   Mailing Address   County   State

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:   Jurisdiction:

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor   Mailing Address   County   State

(e) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor   Mailing Address   County   State

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office where filings described in Section 5 hereof are to
be made, and such search reports reflect no liens against any of the Collateral
other than those permitted under the Indenture.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the Collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2(d) hereof.

 

2



--------------------------------------------------------------------------------

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of Seagate Technology HDD Holdings and each Subsidiary of the Company,
in each case that is owned by a Grantor. Also set forth on Schedule 7 is each
equity investment of each Grantor that represents 50% or more of the equity of
the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by each Grantor
that are required to be pledged under the Indenture Documents.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by any Grantor to the Issuer, the Company or any of its
Subsidiaries (other than those identified on Schedule 8), which advances will be
on and after the date hereof evidenced by one or more intercompany notes pledged
to the Collateral Agent under the Indenture Documents and (b) a true and correct
list of all unpaid intercompany transfers of goods sold by any Grantor.

10. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

11. Intellectual Property. Attached hereto as Schedule 11(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents and Patent Applications, including the name
of the registered owner, type, registration or application number and the
expiration date (if already registered) of each Patent and Patent Application
owned by any Grantor.

Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Grantor’s Trademarks and Trademark Applications, including the name of the
registered owner, the registration or application number and the expiration date
(if already registered) of each Trademark and Trademark Application owned by any
Grantor.

Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Grantor’s
Copyrights (including the name of the registered owner, title and the
registration number) and Copyright Applications (including the name of the
registered owner and title) of each Copyright or Copyright Application owned by
any Grantor.

 

3



--------------------------------------------------------------------------------

12. Deposit Accounts. Attached hereto as Schedule 12 is a true and correct list
of deposit accounts maintained by each Grantor, including the name and address
of the depositary institution, the type of account and the account number.

13. Securities Accounts. Attached hereto as Schedule 13 is a true and correct
list of securities accounts maintained by each Grantor, including the name and
address of the intermediary institution, the type of account and the account
number.

Notwithstanding anything to the contrary contained in this Perfection Schedule,
each Grantor which is domiciled outside of the Collateral Jurisdictions shall
only provide information for Sections 1(a), 2(a), 2(b), 2(d), 2(e), 4, 5, 7, 10,
11, 12 and 13, and such information shall only pertain to Collateral held within
the Collateral Jurisdictions.

 

4



--------------------------------------------------------------------------------

Annex 2 to the

Second Lien U.S. Security Agreement

SUPPLEMENT NO. [    ] dated as of [        ] (this “Supplement”), to the Second
Lien U.S. Security Agreement dated as of May 1, 2009 (as amended, supplemented
or otherwise modified from time to time the “Second Lien U.S. Security
Agreement”), among SEAGATE TECHNOLOGY INTERNATIONAL, an exempted limited
liability company organized under the laws of the Cayman Islands (the “Issuer”),
SEAGATE TECHNOLOGY, an exempted limited liability company organized under the
laws of the Cayman Islands (the “Company”), the other Guarantors listed on
Schedule I thereto (each such Guarantor together with the Issuer and the
Company, the “Grantors” and each a “Grantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined in the Second Lien U.S. Security Agreement).

A. Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, the Company, the other Guarantors from time to time party thereto
(collectively, “the Guarantors” and, together with the Issuer, the “Notes
Parties”) and Wells Fargo Bank, National Association, as trustee (in such
capacity, the “Trustee”), pursuant to which the Issuer issued 10.00% Senior
Secured Second-Priority Notes due 2014 (collectively, the “Notes”), and (b) the
Intercreditor Agreement dated as of May 1, 2009 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Issuer, the Company, the other Guarantors named therein,
the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative agent
under the Senior Credit Facility (as defined in the Indenture).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien U.S. Security Agreement and,
if not defined therein, in the Indenture.

C. The Grantors have entered into the Second Lien U.S. Security Agreement in
order to induce the Initial Purchasers to purchase Notes. Pursuant to Article 11
of the Indenture and the Collateral Requirement, (a) each Subsidiary that is a
U.S. Notes Party that is formed or acquired after the Issue Date and (b) each
other Guarantor that is formed or acquired after the Issue Date that owns
property in the United States of America (including any State thereof and the
District of Columbia) that would constitute Collateral if such Notes Party were
a party hereto, in each case is required to enter into the Second Lien U.S.
Security Agreement as a Grantor upon becoming a Guarantor. Section 7.15 of the
Second Lien U.S. Security Agreement provides that such Guarantors may become
Grantors under the Second Lien U.S. Security Agreement by execution and delivery
of an instrument in the form of this Supplement.

Accordingly, the Collateral Agent and the undersigned Notes Party (the “New
Grantor”) agree as follows:

SECTION 1. In accordance with Section 7.15 of the Second Lien U.S. Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second



--------------------------------------------------------------------------------

Lien U.S. Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby (a) agrees to all the
terms and provisions of the Second Lien U.S. Security Agreement applicable to it
as a Grantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor thereunder are true and correct on and as
of the date hereof except to the extent a representation and warranty expressly
relates solely to a specific date, in which case such representation and
warranty shall be true and correct on such date. In furtherance of the
foregoing, the New Grantor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Second Lien U.S. Security
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral of the New Grantor. Each reference
to a “Grantor” in the Second Lien U.S. Security Agreement shall be deemed to
include the New Grantor. The Second Lien U.S. Security Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

SECTION 5. Except as expressly supplemented hereby, the Second Lien U.S.
Security Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien U.S. Security Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular

 

2



--------------------------------------------------------------------------------

jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Second Lien U.S. Security Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature below, with a copy to the Issuer.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Second Lien U.S. Security Agreement as of the day and
year first above written.

 

[Executed as a deed by:]* [NAME OF NEW GRANTOR] By:  

 

Name:   Title:   [Witness:  

 

Name:   Title:]*  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, by  

 

Name:   Title:  

 

 

* Include bracketed language only if the New Grantor is an entity organized
under the laws of the Cayman Islands or any other jurisdiction where execution
as a deed is necessary or advisable.

 

4



--------------------------------------------------------------------------------

Schedule I to Supplement No. [    ]

to the Second Lien U.S. Security Agreement

LOCATION OF COLLATERAL

 

Description

   Location